Citation Nr: 0419576	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  95-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability manifested by a positive purified protein 
derivative (PPD) test and calcified granulomas on chest x-ray 
(including claimed as latent tuberculosis).

2.  Entitlement to service connection for bilateral defective 
hearing.

3.  Entitlement to service connection for impaired vision.


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from May 1967 to December 
1993. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Atlanta, Georgia, Regional Office, which, in part, denied 
service connection for a pulmonary disability manifested by a 
positive PPD test and calcified granulomas on chest x-ray; 
bilateral defective hearing; impaired vision; and Gorlin's 
syndrome.  Jurisdiction over the case was subsequently 
transferred to the Newark, New Jersey, Regional Office (RO).  
By a March 2001 rating decision, the RO granted service 
connection for Gorlin's syndrome, thereby rendering that 
service connection issue moot.  In September 2001, the Board 
remanded the case to the RO for additional evidentiary 
development.  The case is now ready for final appellate 
determination.


FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that 
appellant has a pulmonary disability related to service.  

2.  Defective hearing in either ear has not been clinically 
demonstrated to be present for VA purposes.

3.  A chronic acquired eye disability has not been shown by 
credible, competent evidence to have been present in service 
or proximate thereto.  Presbyopia and hyperopic astigmatism 
were diagnosed in service, without evidence of in-service eye 
trauma or disease.  

4.  Presbyopia and hyperopic astigmatism, not exotropia, are 
clinically shown post service.  

5.  According to medical opinion rendered, appellant's 
presbyopia and hyperopic astigmatism are refractive error.
CONCLUSIONS OF LAW

1.  Appellant does not have a chronic pulmonary disability 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

2.  Appellant does not have a defective hearing disability 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2003); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

3.  A chronic acquired eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

4.  Appellant's presbyopia and hyperopic astigmatism are 
refractive error and are not diseases or injuries within the 
meaning of applicable legislation.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303(c) (2003); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed with respect to the appellate 
issues.  

The service medical records appear complete.  Although 
pursuant to the Board's September 2001 remand, he was sent an 
October 2001 RO letter that specifically informed him of the 
Veterans Claims Assistance Act of 2000 and its applicability 
and that it was his obligation to identify any records to 
substantiate that he currently has the claimed disabilities 
and their relationship to service, appellant did not 
subsequently respond or indicate that any additional, 
relevant medical records exist on the points in controversy.  
See Woods v. Derwinski, 1 Vet. App. 190, 193 (1991).  

There is no indication that other relevant medical records 
exist that would indicate that appellant currently has a 
pulmonary disability related to service, defective hearing 
disability for VA purposes, or chronic eye disability other 
than refractive error.  Additionally, pursuant to the Board's 
September 2001 remand, adequate VA pulmonary, audiologic, and 
optometric examinations were conducted with medical opinions 
rendered on the issues in controversy.  

In addition, appellant was issued a Statement of the Case and 
Supplemental Statements of the Case, which set forth relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for the adverse rating decision.  

The October 2001 RO letter specifically advised appellant as 
to which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a recent 
case, Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jun. 
24, 2004) (Pelegrini II), which replaced the opinion in 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  Since 
the claims in question were adjudicated prior to the 
enactment of the Veterans Claims Assistance Act of 2000, a 
VCAA notice simply could not have been provided the appellant 
prior to the initial unfavorable RO decision on the claims.  
Thus, a pre-adjudication VCAA notice was not possible in the 
instant case as to said appellate issues.  Pelegrini II does 
not contain a remedy under such facts, nor is an efficient or 
timely remedy evident to the Board under the circumstances 
here.  

Again, it is concluded that the RO appropriately developed 
the appellate claims.  Furthermore, appellant was provided a 
VCAA notice in 2001 after the enactment of the Veterans 
Claims Assistance Act of 2000.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of 
appellant's claims or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the appellate issues.  

In deciding the issues of service connection for a pulmonary 
disability, defective hearing, and impaired vision, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, or active tuberculosis 
becomes manifest to a degree of 10 percent within three years 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Evidence of activity on comparative study of x-ray films 
showing pulmonary tuberculosis within the three-year 
presumptive period provided by § 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods, but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity.  38 C.F.R. § 3.371(a).

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."


I.  Service Connection for a Pulmonary Disability

Appellant's service medical records reveal that in October 
1985, he had sinus symptoms and a cough.  A history of a 
positive PPD was noted.  Clinically, the lungs were 
unremarkable.  The assessment was "doubt lower resp[iratory] 
tract infection, at most bronchitis, cannot exclude 
sinusitis...."  Antibiotics were prescribed.  In September 
1988, a history of a positive PPD with negative chest x-ray 
was noted.  Clinically, the lungs were unremarkable and a 
chest x-ray was negative.  A July 1990 chest x-ray study was 
negative, except for a few calcified granulomas noted in the 
right lung field.

On November 1993 service retirement examination, appellant's 
lungs and chest were clinically described as normal.  A 
history of a 1985 PPD conversion with normal chest x-rays 
since 1985 and calcified granulomas were noted.

In a December 1993 initial application for VA disability 
benefits, appellant alleged having a positive PPD conversion 
and radiographic evidence of calcified granulomas in service.  

On May 2000 VA general medical examination, the examiner 
stated that the claims file had been reviewed.  It was 
reported that during service, appellant had a positive PPD 
with normal chest x-ray, and that he was not treated with any 
medication.  Clinically, the lungs were unremarkable.  A 
chest x-ray was normal.  A pulmonary disability was not 
diagnosed.

The record indicates that appellant is a physician (a 
urologist).  It appears that he has contended, in essence, 
that the in-service laboratory/radiographic findings of a 
positive PPD test and calcified granulomas on chest x-ray may 
be manifestations of a pulmonary disability, also claimed as 
"latent" tuberculosis.  

Since there was not any VA medical opinion on this point in 
controversy at the time, the Board in its September 2001 
remand directed the RO to obtain such opinion.  On January 
2004 VA pulmonary examination, appellant denied any cough, 
night sweats, fever, hemoptysis, hospitalizations for any 
lung condition related to tuberculosis, or any symptoms of 
tuberculosis.  Clinically, the lungs were unremarkable.  A 
chest x-ray and pulmonary function test were conducted.  The 
diagnosis was positive PPD status converted during service, 
with no signs/symptoms/x-ray findings of active tuberculosis.  
In a March 2004 addendum, the examiner stated that the claims 
file had been reviewed; that there was no clinical 
significance to the positive PPD test since a chest x-ray had 
shown no pulmonary abnormalities and a January 2004 chest x-
ray had shown no calcified granulomas or other pulmonary 
abnormalities; that a January 2004 pulmonary function test 
was within normal limits; and that there was "no chronic 
pulmonary disability present at this time."  

Appellant is competent to state that he had certain clinical 
findings or tests in service, and as a physician, appears 
competent to offer medical opinion as to whether he has a 
pulmonary disability and its etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991).  However, appellant 
has not in fact opined that he currently has a pulmonary 
disability; rather, he merely raises the possibility that the 
in-service findings "may be" manifestations of a pulmonary 
disability.  In the instant case, the evidentiary record 
indicates that appellant has not been diagnosed or treated 
for tuberculosis or any other chronic pulmonary disability.  
Rather, the evidentiary record indicates that he merely 
tested positive during service for exposure to bacteria that 
may cause tuberculosis.  Service connection may be awarded 
for disability due to disease or injury incurred in or 
aggravated by service.  See, e.g., 38 U.S.C.A. §§ 1110, 1131.  
However, a positive PPD test is not a "disability"; rather, 
it is a laboratory tuberculin test finding.  The Court, in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), held that, 
referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The critical point is that there is no competent evidence 
indicating that the appellant currently has a chronic 
pulmonary disability related to service.  It has not been 
shown from the record that he has any pulmonary pathology or 
objective manifestations of a chronic pulmonary disability.  
Again, recent chest x-ray findings are entirely negative.  As 
such, there is no entity to service connect.  Thus, given the 
lack of competent clinical evidence showing that appellant 
has a chronic pulmonary disability related to service, the 
claim for service connection for a pulmonary disability is 
denied.  Since the preponderance of the evidence is against 
allowance of this appellate issue, the benefit-of-the-doubt 
doctrine is inapplicable, for the aforestated reasons.  See 
Brammer.  




II.  Service Connection for Bilateral Defective Hearing

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1994), which provides:

Service connection for impaired hearing 
shall not be established when hearing 
status meets pure tone and speech 
recognition criteria.  Hearing status 
shall not be considered service-connected 
when the thresholds for the frequencies 
of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz are all less than 40 decibels; the 
thresholds for at least three of these 
frequencies are 25 decibels or less; and 
speech recognition scores using the 
Maryland CNC Test are 94 percent or 
better.

The provisions of 38 C.F.R. § 3.385 were amended, effective 
December 27, 1994, to wit:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

The amended 38 C.F.R. § 3.385 (in effect since 1995) merely 
restates the criteria of the prior regulation, and does not 
constitute a substantive regulatory change.

Audiometric test scores for the appellant's ears during 
service, including on a July 1992 audiologic examination and 
November 1993 service retirement examination, were all 20 
decibels or less at the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz.  The July 1992 audiologic examination 
report noted a hearing loss profile of "H1" and "not 
routinely exposed to hazardous noise."  Ear protection plugs 
were used.  In a December 1993 initial application for VA 
disability benefits, appellant alleged having a "[m]inor, 
high-frequency hearing deficit, stable.  Currently 
asymptomatic."  

On May 2000 VA general medical examination, no pertinent 
complaints, findings, or diagnoses pertaining to a hearing 
disability were recorded.  

Since the RO had not afforded appellant a post-service VA 
audiologic examination to determine whether he currently had 
any defective hearing for VA purposes disability, the Board 
in its September 2001 remand directed the RO to obtain such 
examination.  On January 2004 VA audiologic examination, 
audiometric test scores for the appellant's ears were all 25 
decibels or less at the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, except for 35 decibels at 4000 Hertz 
in the left ear.  Speech recognition scores using the 
Maryland CNC Test were 96 percent (greater than 94 percent in 
each ear).  The audiologist concluded that appellant had mild 
to moderate sensorineural hearing loss, in the right ear at 
6000 Hertz and above and in the left ear at 4000 Hertz and 
above, and that hearing was within normal limits below those 
frequencies.  Although the audiologist opined that hearing 
loss was likely related to military noise exposure, the fact 
remains that the audiometric test scores did not meet the 
§ 3.385 threshold criteria.  

Thus, there is no competent evidence of a present defective 
hearing disability that meets the requisites of 38 C.F.R. 
§ 3.385.  In short, the post-service audiometric test scores 
for the appellant's ears reveal readings 25 decibels or less 
at the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz, except for 35 decibels at 4000 Hertz in the left ear, 
with speech recognition scores of 96 percent, which are 
insufficient to establish defective hearing disability for 
which service connection may be awarded consistent with 
§ 3.385.  See also Hensley v. Brown, 5 Vet. App. 155, 157, 
where the Court stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the 
threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels 
indicate some degree of hearing 
loss....however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 
40 dB and at least three are 25 dB or 
less.

Even assuming that appellant was exposed to loud noises 
during service, nonetheless he has failed to provide any 
clinical evidence demonstrating that the requisites of 38 
C.F.R. § 3.385, pertaining to proof of defective hearing 
disability, have been met.  He has not presented any 
competent, credible evidence indicating that a defective 
hearing disability that meets the requisites of 38 C.F.R. 
§ 3.385 is presently manifested.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995), wherein the Court held "[t]his means 
that a claim for service connection must have been 
accompanied by evidence that established that the appellant 
currently had the claimed disability."  See also Rabideau; 
Brammer.  

Thus, given the lack of clinical evidence showing defective 
hearing disability that meets the criteria under 38 C.F.R. 
§ 3.385, the claim of entitlement to service connection for 
bilateral defective hearing disability is denied.  Since the 
preponderance of the evidence is against allowance of this 
appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


III.  Service Connection for Impaired Vision

Service connection may not be awarded for congenital or 
developmental defect; or for congenital or developmental 
disease in the absence of evidence of in-service aggravation 
such as from trauma or disease.  See 38 C.F.R. § 3.303(c), 
which states that congenital or developmental defects, 
refractive error of the eye,...as such are not diseases or 
injuries within the meaning of applicable legislation.  See 
also VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990), which 
holds that service connection may be awarded for disability 
due to aggravation of congenital disease, but not congenital 
defect.  

Appellant's service medical records reveal that on November 
1967 examination, visual acuity was "20/25" in the right 
eye and "20/20" in the left eye.  He reportedly wore 
glasses or contact lenses.  On a February 1987 optometric 
examination, he complained of difficulty with near vision.  
Presbyopia was diagnosed.  On an October 1990 optometric 
examination, hyperopia, presbyopia, and blepharitis of each 
eye were assessed.  In October 1992, he complained of 
Gorlin's syndrome with a left lower lid lesion.  On March 
1993 optometric examination, diagnoses included compound 
hyperopic astigmatism and presbyopia of the right eye and 
simple hyperopia in the left eye, with exotropia and normal 
ocular health.  

On November 1993 service retirement examination, visual 
acuity was "20/20" in each eye.  It was noted that 
appellant had had chalazion removal from an eyelid without 
complication.  Other clinical findings were essentially 
unremarkable with respect to each eye.  A history of vision 
impairment as specified in the March 1993 optometric 
examination report was noted (and in a December 1993 initial 
application for VA disability benefits, appellant also 
alleged a similar history).  

On May 2000 VA optometric examination, the examiner stated 
that the claims file had been reviewed.  Corrected visual 
acuity was "20/25" in the right eye and "20/20-2" in the 
other eye.  A right upper lid chalazion was noted.  
Orthophoria and other essentially normal eye findings were 
recorded.  Diagnoses were history of recurrent chalazion in 
both eyes; and hyperopia.  

Pursuant to the Board's September 2001 remand, a January 2004 
VA optometric examination was conducted.  The examiner stated 
that the claims file had been reviewed.  Corrected visual 
acuity was "20/30+1" in the right eye and "20/20-2" in the 
other eye.  A resolving right upper lid chalazion was noted.  
Orthophoria and other essentially normal eye findings were 
recorded.  In a March 2004 addendum, the examiner opined that 
there was no vision impairment; that hyperopia and presbyopia 
are refractive error; and that exotropia is most likely 
developmental in nature.  

In summary, none of the service medical records reveal any 
evidence of eye trauma or chronic acquired eye disease, nor 
is it otherwise contended.  Although appellant was diagnosed 
in service with presbyopia and hyperopic astigmatism, these 
are refractive error and are not disease entities for which 
service connection may be awarded in the absence of evidence 
of trauma or disease shown by the service medical records.  
See 38 C.F.R. § 3.303; and the March 2004 VA optometrist's 
opinion.  See also McNeely v. Principi, 3 Vet. App. 357, 364 
(1992); and Sabonis, at 6 Vet. App. 430.  Although exotropia 
was also noted in service, the post-service clinical findings 
clearly show that the eyes are orthophoric, without any 
exotropia currently manifested.  Parenthetically, the March 
2004 VA optometrist's opinion indicated that exotropia would 
most likely be developmental in nature.  It is reiterated 
that although service connection is in effect for Gorlin's 
syndrome, any chalazions of the eyelids have not resulted in 
visual impairment.  See the March 2004 VA optometrist's 
opinion.  

In short, a chronic acquired eye disability has not been 
shown by credible, competent evidence to have been present in 
service or proximate thereto.  Rather, appellant's impaired 
vision has been medically attributed to refractive error for 
which service connection may not be awarded.  See 38 C.F.R. 
§ 3.303; and Sabonis.  Accordingly, service connection for 
impaired vision is not warranted.  


ORDER

Service connection for a pulmonary disability manifested by a 
positive purified protein derivative (PPD) test and calcified 
granulomas on chest x-ray (including 
claimed as latent tuberculosis), bilateral defective hearing, 
or impaired vision is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



